DETAILED ACTION
This action is in response to Application No. 16/796,565 originally filed 02/20/2020. The amendment presented on 04/16/2021 which provides amendments to claims 1, 3, 11, and 13 is hereby acknowledged. Currently Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/16/2021 have been fully considered but they are not persuasive. The claim amendments as filed are not supported by the specification. Specifically the phrase “a second electrode disposed on the first electrode and overlapping the common electrode and at least one of the plurality of clock signal lines in a plan view” is not supported. As seen in Figure 9, the second electrode SE and first electrode CNE are separated by a pixel defining film PDL and are not shown to be disposed on the other. Additionally, the term “second hole” was used without defining a “first hole”. This is a 112(b) issue.
	In light of the outstanding issues, The Office proposed an Examiner Amendment to correct the outstanding issues and place the application in a condition for allowance. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Kyuwan Ryu (74,525) on 06/14/2021.

The application has been amended as follows: 

Please CANCEL the following claims:

	Cancel Claim 6.

Please AMEND the following claims:

1. (Currently Amended) A display device comprising: 
	a display panel configured to display an image; and 
	an input sensing layer disposed on the display panel and including an input sensor and a plurality of input sensing lines electrically connected to the input sensor, wherein the display panel includes: 
	a base layer including a display region and a non-display region; 
	a first hole being surrounded by the display region in a plan view;
	a circuit layer including a pixel circuit layer disposed on the base layer within the display region, and a driving circuit layer disposed on the non-display region of the base layer and including a power electrode and a plurality of clock signal lines and providing a driving signal configured to drive the pixel circuit layer;
	a light emitting element layer including a pixel electrode disposed on the pixel circuit layer and electrically connected to the pixel circuit layer, a light emitting layer disposed on the pixel electrode, and a common electrode disposed on the light emitting layer and extended toward the non-display region from the display region, wherein the common electrode is disposed on a second electrode in the non-display region; and
	a first electrode disposed between the plurality of clock signal lines and the plurality of input sensing lines and having a plurality of second holes defined therein; and 
wherein the second electrode is spaced apart from the first electrode with a pixel defining film interposed therebetween overlaps the first 

5. (Currently Amended) The display device of claim 1, wherein the 

11. (Currently Amended) The display device of claim 1, wherein [[a ]]the first hole is defined by removing the components of the display panel and the input sensing layer

13. (Currently Amended) A display device comprising: 
	a base layer having a display region and a non-display region defined thereon; 
	a circuit layer including a driving circuit layer which is disposed on the base layer and includes a power electrode and a plurality of clock signal lines, and a pixel circuit layer; 
	a light emitting element layer disposed on the circuit layer and including a pixel electrode, a light emitting layer, and a common electrode sequentially laminated; 
	a pixel defining film which is disposed on the pixel electrode and exposes at least a portion of the pixel electrode; and
	a second electrode disposed on the pixel defining film to be spaced apart from a first electrode with the pixel defining film interposed therebetween and overlapping the first , and at least one of the plurality of clock signal lines in a plan view.

14. (Currently Amended) The display device of claim 13, wherein the first electrode electrically connects overlaps 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record Lee et al. U.S. Patent Application Publication No. , Yang et al. U.S. Patent Application Publication No. 2005/0264689 A1, or any other cited art of record does not fairly suggest either alone or in combination the now recited combination of layers as in the independent claim. It is therefore respectfully submitted the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626